 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------x
 Czech Republic,

                        Petitioner,

              - against -                                      18 Civ. 7565     (NRB)

 AllY LTD.,                                                   MEMORANDUM AND ORDER

                        Respondent.
 --------------------------------x
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


        Petitioner Czech Republic initiated this action on August 20,

2018,    by filing a petition to confirm a foreign arbitral award.                      1


Respondent AllY LTD.         has not responded to the petition,               and its

time to do so has expired.            Accordingly, the Clerk of Court entered

default against the respondent on December 26, 2018.                      See ECF No.

23.

         When,     as   here,   a   respondent      declines     to   respond    to     a

petition     "to    confirm               an     [arbitral]     award,"     which     is

"accompanied by a record [that includes the governing]                      agreement

to arbitrate and the arbitra[l]            award decision itself,               . the

petition and accompanying record                [are to be]    treated as akin to

a [n]   [unopposed] motion for summary judgment."                D.H.     Blair & Co.



1 ~he petition 1s directed at confirming the grant of $373,932.20 in

arbitration costs and expenses to the Czech Republic -- the respondent and
preva1l1ng party in the arbitral proceeding.

                                          -1-
v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).                        In deciding such

a motion, a court must conduct an independent review of "the moving

party's submission[s]            to determine if          (the movant]      has   [in fact]

met its burden of demonstrating that" it is entitled to judgment

as a matter of law.              Id.    at 110       (quoting Vermont Teddy Bear Co.

v.   1-800 Beargram Co.,          373 F.3d 241,         244    (2d Cir. 2004)); accord

Jackson v.       Fed.    Exp.,   766 F. 3d 189,         195-98   (2d Cir.     2014).      The

Court     has    undertaken            the   necessary        independent     review      and

determined that all material facts are undisputed, that those facts

are grounded in admissible evidence, and that those facts entitle

the petitioner to the relief requested as a matter of law.

        For the foregoing reasons, the Clerk of Court is directed to

enter judgment granting the petition to confirm the arbitral award

of   $373,932.20        in   favor      of   the     Czech Republic.        The   Clerk    is

further directed to terminate the motion pending at docket entry

8 and to close the case.



        SO ORDERED
        Dated:          New York, New York



                                                      gE;~H~
                        December 28, 2018



                                                      UNITED STATES DISTRICT JUDGE




                                               -2-
